DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/27/2022.  

Response to Arguments
Applicant’s arguments with respect to claims rejected filed on 04/04/2022 been considered but they are not persuasive. After further consideration ISHITANI, using BRI, ISHITANI discloses an uppermost hard mask (HM) layer 7 (par [0114], [0120] - the nonmagnetic layer 7 is constituted of an insulator) with a top surface that has substantially the second width, and wherein the uppermost HM layer 7 is formed above the FM layer.
It is argued by the applicant that “Applicant respectfully submits that one skilled in the art is not motivated to apply the teaching of Sasaki '073 to that of Ishitani '124 since the former requires a spin injection layer (SIL) 11 between SHE layer 12 and BE 19, and inside the spin current magnetization rotational element 10 in order for the SIL to generate a magnetic field M~ on FL 13. On the other hand, the latter has a magnetic field generating layer 3 outside and to the side of the spin current magnetization rotational element 17 (layers 2, 1, 7, 8 in FIGS. 8, 9E) to produce magnetic field M3 on FL 1 and thus allows SHE layer 2 to contact BE 4. In both cases, a magnetic field (M11 or M3) is required in the x-axis direction to interact with magnetic field M13 or M1, respectively, in the '073 and '124 references to cause magnetization rotation in the FL. Moreover, Sasaki in paragraph [0014] states that the advantages of having a spin injection layer inside the SOT-MRAM to generate magnetization M11 on the FL (as opposed to external magnetization M3 in Ishitani) is a reduction in power consumption for the device and the degree of integration can be enhanced. This statement clearly indicates Sasaki teaches against the use of Ishitani's architecture where there is an external magnetic field applying layer 3, and where spin orbit torque wiring (SHE layer) 2 contacts top surfaces of BE 4.”
However, the examiner is not persuaded because ISHITANI discloses all the limitations except wherein the SHE layer has a top surface having a width that is equal to the second width. Sasaki disclose the missing limitation. As such one of ordinary skill can modify the structure to meet the missing limitations of wherein the SHE layer has a top surface having a width that is equal to the second width.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the term “substantially” which is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claims are unclear and indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over ISHITANI et al. 20190074124 (ISHITANI) in view of SASAKI 20200075073 (Sasaki).

    PNG
    media_image1.png
    246
    287
    media_image1.png
    Greyscale

Regarding claim 1, fig. 9E of ISHITANI discloses a three terminal spin-orbit-torque (SOT) switching device, comprising: 
(a) first 4 and second 4 bottom electrodes (BE) that each adjoin a sidewall of a dielectric spacer 20 (par [0078] - AlTiC – which is insulating film in between 4 left and 4 right) wherein the dielectric spacer sidewalls are separated by a first width along a first axis (X-axis), and wherein each of the first and second BE have a top surface that is coplanar with a dielectric spacer top surface; 
(b) a stack of layers, comprising:
(1) a non-magnetic Spin Hall Effect (SHE) layer 2 (par [0056]) that adjoins the dielectric spacer top surface and comprised of a Spin Hall Angle (SHA) material (SHE is quantified by the Spin Hall Angle (SHA) – as admitted by applicant specification par [0005]), and wherein a bottom end of a first side of the SHE layer contacts the top surface of the first BE and a bottom end of a second side of the SHE layer contacts the top surface of the second BE, and the SHE layer is configured to generate a spin-orbit-torque on an overlying ferromagnetic (FM) layer 1 (par [0050]) when a first current is applied across the SHE layer in a first axis direction from the first BE to the second BE, or in a direction opposite to the first axis direction (see figs. 4 of ISHITANI); 
(2) the overlying FM layer 1 having a second width along the first axis, and a magnetization in a perpendicular-to-plane direction that flips to an opposite direction when the spin-orbit-torque is generated by the SHE layer (see fig. 13 M1 with double arrow); and 
(3) an uppermost hard mask (HM) layer 7 (par [0114], [0120] - the nonmagnetic layer 7 is constituted of an insulator) with a top surface that has substantially the second width, and wherein the uppermost HM layer 7 is formed above the FM layer (see fig. 2E showing 25 is in or to a higher place than layer 1); and
(c) a top electrode (TE) 9 formed on the HM layer 7 top surface, and configured so that a read operation that determines a magnetization direction in the FM layer is performed when a second current is applied from the TE to one of the first BE and second BE, or from one of the first and second BE to the TE (see par [0138] - change in resistance value is read through an output terminal 43 when the direct current power supply 41 applies a direct current or a direct voltage). 
ISHITANI does not disclose wherein the SHE layer has a top surface having a width that is equal to the second width.


    PNG
    media_image2.png
    419
    552
    media_image2.png
    Greyscale

However, fig. 1 of Sasaki discloses a three terminal spin-orbit-torque (SOT) switching device, comprising: 
(a) first 19 and second 19 bottom electrodes (BE) that each adjoin a sidewall of a dielectric spacer 20 (par [0033] of Sasaki discloses 19 is a via which implies each of the bottom electrodes adjoin a sidewall of a dielectric spacer which is region in between 29s) wherein the dielectric spacer sidewalls are separated by a first width along a first axis (X-axis), and wherein each of the first and second BE have a top surface that is coplanar with a dielectric spacer top surface (as implied by par [0033]); 
(b) a stack of layers, comprising:
(1) Spin Hall Effect (SHE) layer 12 (par [0043]) that adjoins the dielectric spacer top surface and comprised of a Spin Hall Angle (SHA) material, and wherein a bottom end of a first side of the SHE layer contacts the top surface of the first BE and a bottom end of a second side of the SHE layer contacts the top surface of the second BE, and the SHE layer is configured to generate a spin-orbit-torque on an overlying ferromagnetic (FM) layer 13 (par [0033]) when a first current is applied across the SHE layer in a first axis direction from the first BE to the second BE, or in a direction opposite to the first axis direction (see figs. 4 of ISHITANI); 
(2) the overlying FM layer 13 having a second width along the first axis, and a magnetization in a perpendicular-to-plane direction, and wherein the SHE layer 12 has a top surface having a width that is equal to the second width.
Note that the applicant can change size of the top surface having a width that is equal to the second width in order to meet the applicant processing and device design specification. Sasaki discloses the missing limitation and ISHITANI device can be modified as such.
Note in Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious to form a device of ISHITANI wherein the SHE layer has a top surface having a width that is equal to the second width such as taught by Sasaki in order to meet the applicant processing and device design specification.

Regarding claim 3, figs. 1-8 of ISHITANI (see S1 or S2) discloses wherein the SHE layer is made of a positive SHA material (as defined by applicant specification - In this case, conduction electrons with downward spin propagate to the SHE layer top surface. The aforementioned I.sub.w pathways apply when the SHE layer is made of a positive SHA material) and said three terminal SOT switching device is configured to apply the first current across the SHE layer in the first axis (in-plane) direction when switching the FM magnetization from an upward direction toward the TE to a downward direction, and to apply the first current across the SHE layer in a direction opposite to the first axis direction when switching the FM magnetization from the downward direction to the upward direction.

Regarding claim 4, figs. 1-8 of ISHITANI (see S1 or S2) discloses  wherein the SHE layer is made of a negative SHA material and said three terminal SOT switching device is configured to apply the first current across the SHE layer in the first axis (in-plane) direction when switching the FM magnetization from a downward direction to an upward direction toward the TE, and to apply the first current across the SHE layer in a direction opposite to the first axis direction when switching the FM magnetization from the upward direction to the downward direction.

Regarding claim 5, par [0063] of ISHITANI wherein the SHE layer is W.

Regarding claim 6, par [0063] of ISHITANI wherein the FM layer is one or more of Co, Fe, Ni.

Regarding claim 7, par [0115] of ISHITANI discloses wherein the FM layer is a free layer (FL), and the stack of layers is further comprised of a tunnel barrier 7 on the FL, and a reference layer having a fixed magnetization in the perpendicular-to- plane direction that is formed on the tunnel barrier layer.

Regarding claim 8, ISHITANI and Sasaki discloses claim 1, and ISHITANI discloses wherein the second width is smaller than the first width, and each of the first (left side of 2) and second (second side of 2) sides of the SHE layer is coplanar (vertical line is coplanar) with a side of the FM layer and HM layer.
ISHITANI does not disclose wherein the second width is greater than the first width.
Note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144 (IV). CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS (A). Changes in Size/Proportion.
Therefore, it would have been obvious to form a device of ISHITANI and Sasaki wherein the second width is greater than the first width in order to change device size to meet applicant’s design.

Regarding claim 9, fig. 9E of ISHITANI discloses wherein the second width is less than the first width, and each of the first and second sides of the SHE is non-coplanar (different parallel plane) with a side of the FM layer such that a top surface (surface between 3 and 5) of the SHE layer has the second width, and a bottom surface (bottom surface of 2) of the SHE layer has a width substantially larger than the first width.
Regarding claim 10, ISHITANI discloses wherein each of the first and second SHE layer sides forms an angle of 90 degrees with a top surface of the first BE and second BE, respectively.
However, fig. 1 of Sasaki discloses wherein each of the first and second SHE layer sides forms same angle of some degrees with a top surface of the first BE and second BE.
ISHITANI and Sasaki do not disclose wherein each of the first and second SHE layer sides forms an angle  from 20 degrees to 70 degrees with a top surface of the first BE and second BE, respectively.
 However, although the ISHITANI and Sasaki device does not teach the exact shape of wherein each of the first and second SHE layer sides forms an angle from 20 degrees to 70 degrees with a top surface of the first BE and second BE as that claimed by Applicant, the shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the support means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.	

Regarding claim 11, ISHITANI and Sasaki disclose claim 1, but does not disclose wherein the bottom ends of the first and second sides of the SHE layer are each a distance of at least 5 nm to 10 nm from one of the dielectric spacer sidewalls in the first axis direction.
However, ISHITANI inherently wherein the bottom ends of the first and second sides of the SHE layer are each a distance of at least some distance from one of the dielectric spacer sidewalls in the first axis direction.
Note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144 (IV). CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS (A). Changes in Size/Proportion.
Therefore, it would have been obvious to form a device of ISHITANI and Sasaki wherein the bottom ends of the first and second sides of the SHE layer are each a distance of at least 5 nm to 10 nm from one of the dielectric spacer sidewalls in the first axis direction in order to change device size to meet applicant’s design.

Regarding claim 12, ISHITANI and Sasaki disclose claim 1, but does not disclose wherein the first width is from 30 nm to 300 nm.
However, ISHITANI inherently disclose some distance for the first width.
Note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144 (IV). CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS (A). Changes in Size/Proportion.
Therefore, it would have been obvious to form a device of ISHITANI and Sasaki wherein the first width is from 30 nm to 300 nm in order to change device size to meet applicant’s design.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ISHITANI and Sasaki in view of FUKAMI et al. 20160247550 (FUKAMI).
Regarding claim 2, ISHITANI and Sasaki discloses claim 1, but does not disclose wherein the SHE layer has a thickness less than 12 nm. 
However, par [0106] of Fukami discloses that the lower limit of the thickness of the spin current generation layer 20 is set as the lower limit of the thickness at which the spin Hall effect appears. Generally, the lower limit of the thickness at which the spin Hall effect appears is about two atomic layers, which is approximately 0.2 nm.
In view of such teaching, it would have been obvious to form a device of ISHITANI and Sasaki wherein the SHE layer has a thickness less than 12 nm such as taught by FUKAMI in order for the spin Hall effect to appears.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829